TADCO Constr. Corp. v Dormitory Auth. of the State of N.Y. (2016 NY Slip Op 03678)





TADCO Constr. Corp. v Dormitory Auth. of the State of N.Y.


2016 NY Slip Op 03678


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Friedman, J.P., Acosta, Moskowitz, Kapnick, Gesmer, JJ.


1117A 600040/07 1117

[*1] TADCO Construction Corp., Plaintiff-Appellant,
vDormitory Authority of the State of New York, Defendant-Respondent.


Bryan Ha, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Terri Feinstein Sasanow of counsel), for respondent.

Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered June 12, 2012, which, to the extent appealed from as limited by the briefs, granted defendant's motion for summary judgment dismissing plaintiff's second, third, fifth, eighth, and tenth through thirteenth causes of action in the complaint, denied plaintiff's cross motion for summary judgment on the second, third, fifth, and eighth causes of action, and awarded plaintiff summary judgment in amounts less than the amounts requested on its fourth and sixth causes of action, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered January 9, 2013, which, upon reargument, adhered to the court's original determination, unanimously dismissed, without costs, as academic.
The motion court correctly determined that plaintiff failed to comply with any of the conditions precedent to recovering its claims for additional compensation for change orders and extra work (A.H.A. Gen. Constr. v New York City Hous. Auth. , 92 NY2d 20 [1998]).
The quasi contract claims were correctly dismissed as precluded by the existence of a valid and enforceable contract (Clark-Fitzpatrick, Inc. v Long Is. R.R. Co. , 70 NY2d 382, 388 [1987]), and the claim for breach of the implied covenant of good faith and fair dealing was [*2]correctly dismissed, given the lack of any evidence of bad faith.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK